J-S89001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: F.R.P., JR., A               IN THE SUPERIOR COURT OF
MINOR,                                                 PENNSYLVANIA

                            Appellee



APPEAL OF: F.R.P., FATHER

                                                      No. 1870 EDA 2016


                      Appeal from the Decree May 23, 2016
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000920-2015


BEFORE: SHOGAN, MOULTON, and FITZGERALD, JJ.*

MEMORANDUM BY SHOGAN, J.:                        FILED DECEMBER 30, 2016

       Appellant, F.R.P. (“Father”), appeals from the decree entered on May

23, 2016, that terminated his parental rights to F.R.P., Jr. (“Child”), who

was born in June of 2013.1 We affirm.

       In its Pa.R.A.P. 1925(a) opinion, the trial court set forth the relevant

history of this matter as follows:

            On January 11, 2016, this Court held a bifurcated Goal
       Change/Termination Hearing and heard testimony on [the
       Department of Human Services’ (“DHS”)] Petition to terminate
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  The parental rights of Child’s mother (“Mother”) were terminated in an
order that was filed on January 11, 2016. Based on the record before us, it
does not appear that Mother appealed the termination of her parental rights,
and she is not a party to the instant appeal.
J-S89001-16


     Father’[s] rights as to [Child], and change the goal to Adoption.
     Father was present and represented by his attorney.

           The Assistant City Solicitor first presented the testimony of
     Laquisha Henderson, DHS Social Worker. She testified [Child]
     came into care in November 2013 because of housing issues that
     prompted DHS to obtain an [Order of Protective Custody
     (“OPC”)] for this family (Notes of Testimony 1/11/2(16, p.9 at
     10-23; p.10 at 11-18).

           Ms. Henderson testified that at the time DHS obtained the
     OPC, Father and Mother were residing together in the same
     home. The home was inappropriate and [Child] was removed
     because of the structural damage and the house was infested
     with roaches, and there was very little food. (Notes of Testimony
     1/11/2016, p.11 at 19-23; p.12 at 1-5; p.13 at 2-5).

           Father’s [Family Service Plan (“FSP”)] objectives at the
     time were to fix the house he occupied and to exterminate the
     roach infestation. DHS assisted the Father with exterminating
     fees and had contractors come out to assess the home and
     provide an estimate to fix it. The repairs were never completed
     on the house, however, there were two treatments by
     exterminators on the house. Ms. Henderson testified she paid for
     those two treatments out of her own personal funds because it
     would have taken a long time to retrieve the funds from DHS.
     She also testified there were other issues involved, specifically,
     Father’s brother moved into the home and DHS could not clear
     him. (Notes of Testimony 1/11/2016, p.13 at 24-25; p.14 at 1-
     25; p.15 at 1-4).

           Ms. Henderson stated that from November 2013 through
     February 2015, the house was never in a condition for
     reunification, and that Father’s other objective to attend doctor’s
     appointments for [Child] was something Father did complete at
     the time. (Notes of Testimony 1/11/2016, p.15 at 11-22).

           She testified Father’s visitation with [Child] began as
     supervised because Mother was residing at the home and she
     had a history of drug use. Then later the visits were changed to
     unsupervised, which did not last long because there was an
     incident where Father could not locate [Child] for over an hour
     and police were called. The visits were then returned to
     supervised. (Notes of Testimony 1/11/2016, p.17 at 1-16).

                                    -2-
J-S89001-16



           Ms. Henderson testified Father had a psychiatric evaluation
     and one of the recommendations was that Father have a
     parenting capacity evaluation. During her tenure as Social
     Worker, she noted that Father had complied with the first part of
     that evaluation. (Notes of Testimony 1/11/2016, p.18 at 8-20).

           She then referred Father to [the Clinical Evaluation Unit
     (“CEU”)] because there were reports of some drug and alcohol
     use. Father did report to CEU and no treatment was
     recommended because his screens were negative. (Notes of
     Testimony 1/11/2016, p.19 at 1-9).

           Ms. Henderson testified she observed three interactions
     between [Child] and Father, and noted they were positive and
     they appeared to have a bond. (Notes of Testimony 1/11/2016,
     p.19 at 13-24).

           On cross-examination, Ms. Henderson stated she saw
     Mother two times at the house. She also stated the main issue
     with the house was an electrical problem and the contractor
     believed it was a fire hazard. There was also structural damage
     in the ceiling in the living room around the front door. (Notes of
     Testimony 1/11/2016, p.22 at 5-9; p.25 at 4-16).

           The next to testify was Crystal Adkins, the [Community
     Umbrella Agency (“CUA”)] Case Manager at Tabor. She received
     the case in February 2015 and is the current Case Manager for
     the family. She stated Father’s Single Case Plan (SCP) was his
     [Public Health Management Corporation (“PHMC”)] application
     for his home, attend the visitations, to cooperate with CUA
     services, have a parenting evaluation, and accommodate [sic]
     the resource parent to [Child’s] doctor’s appointments. (Notes of
     Testimony 1/11/2016, p.27 at 8-25; p.28. at 1-6).

           Ms. Adkins stated that even if all the repairs were made in
     the home, it would still not be appropriate for reunification
     because of the people living in the home. She visited the home
     on pop up visits each month from September 2015 through
     December 2015, and the visits could not be scheduled because
     the agency lost contact with Father for the month of October
     2015. She went to the house and saw various people living in
     the house, and they had not run clearances on these people. She
     further stated she had not seen Father in the home since August

                                   -3-
J-S89001-16


     2015. (Notes of Testimony 1/11/2016, p.29 at 12-25; p.30 at 1-
     25; p.32 at 21-25; p.34 at 18-25).

           Regarding visitation, Ms. Adkins testified Father made his
     supervised visits during September and no contact with [Child]
     in October 2015. (Notes of Testimony 1/11/2416, p.31 at 1-20).

           Ms. Adkins testified Father had told her he had a stay-
     away order against Mother because she was physically violent
     towards him and he did not want her around the home. Father
     reported during an unsupervised visit with [Child] he was
     walking on an avenue and Mother had punched him in the face.
     (Notes of Testimony 1/11/2016, p.37 at 1-25).

           Ms. Adkins discussed [Child’s] medical issues, primarily an
     ear surgery appointment in November 2015, when [Child
     underwent ear surgery] to resolve his hearing issues. [Child] is
     scheduled for a follow up in April 2016. She commented that
     Father was not present to authorize that surgery. She further
     stated Father was consistent with attending medical
     appointments for [Child] in August 2015, however did not attend
     appointments in September 2015. (Notes of Testimony
     1/11/2016, p.38 at 1-25).

           Ms. Adkins testified that Father first had unsupervised
     visits with [Child] in February 2015, however, visits were
     changed to unsupervised biweekly visits at the agency only
     because there were safety concerns during Father’s visits. Father
     was reported by the resource parent to be drinking, smoking
     marijuana, and that one of the [m]others of his [c]hildren was
     allowed into his house. (Notes of Testimony 1/11/2016, p.40 at
     8-25; p.41 at 5-10).

           Ms. Adkins stated that prior to September 2015 she would
     have recommended reunification with [Child] for Father,
     however, since that time Father has been inconsistent with his
     parenting. Father always seems to need DHS assistance. (Notes
     of Testimony 1/11/2016, p.43 at 4-15).

           She testified [Child] identifies the resource parent as his
     [parent]. [The resource parent and Child] are bonded because
     [Child] responds to her directives regarding bathing, eating, and
     embraces her during visits from the agency. Since the ear
     operation, [Child] hears better and speaks better. The resource

                                   -4-
J-S89001-16


     mother speaks Spanish to him and he runs to her and embraces
     her. She keeps up with the Child’s medical [needs], keeps his
     hair cut and well-groomed, and he has good hygiene. (Notes of
     Testimony 1/11/2016, p.46 at 1-22; p.47 1-11).

            Ms. Adkins’ [sic] stated the resource mother is willing to
     adopt [Child] and she last saw [Child] on 12/26/2015, and he
     was safe and his needs were being met. It is Ms. Adkins’ opinion
     is [sic] that it is in the best interests of the Child to be adopted.
     She further opines that [Child] would not suffer irreparable harm
     if Father’s parental rights were terminated because she believes
     [Child] is not bonded to the Father. (Notes of Testimony
     1/11/2016, p.47 at 12-22; p.50 12-20).

           On May 23, 2016, this Court continued the testimony in
     the Goal Change/Termination Hearing and heard testimony on
     DHS’s Petition to terminate Father’s rights as to [Child], and
     change the goal to Adoption. Father was present and
     represented by his attorney. (Notes of Testimony 5/23/2016, p.3
     at 12).

            The Assistant City Solicitor first presented the testimony of
     Dr. Erica Williams, Forensic Mental Health Services, as an expert
     in the field of Parenting Capacity Evaluations. Dr. Williams
     testified she performed a parenting capacity evaluation on
     Father in January 2016. She testified the parent is brought in to
     complete their intake paperwork and an MMPI 2, the Minnesota
     Multiphasic Personality Inventory, Second Edition, and the
     parent is advised to provide any of their own materials they
     would like reviewed. She met with the Father and received
     updated information from the current management agency.
     (Notes of Testimony 5/23/2016, p.18 at 12-25; p.19 at 4-25;
     p.20 at 1-12).

           Dr. Williams testified the result of her assessment of
     Father was that he did not present with the capacity to provide
     safety or permanency at the time for [Child]. She testified the
     factors that led to her conclusion … included Father’s pattern of
     not being able to meet [Child’s] needs. There were factors of
     deplorable housing, and lack of food. And this was despite being
     provided supportive services, financial services, and having
     somebody coming to the home and help them to remedy the
     conditions. Father violated safety plans to include bringing
     [Child] to his home when he was not supposed to, allowing

                                     -5-
J-S89001-16


     [Mother] around [Child] when he was not supposed to, and there
     were multiple sources communicating that Father was abusing
     substances. Although Father denied substance abuse, there was
     a prior psychological evaluation completed where Father
     reported alcohol abuse. Dr. Williams opined that Father’s
     disconnect on the alcohol abuse was also concerning. (Notes of
     Testimony 5/23/2016, p.21 14-25; p.22 at 9-25; p.23 at 1-13).

            Dr. Williams also testified Father was able to describe the
     reasons that [Child] had come to care, but he was not able to
     identify or acknowledge a role that he played in [Child] coming
     into care. He believed that each of the events were the result of
     behaviors of others, and he identified more of a passive being to
     [Child], rather than an active parent who could assert any
     control over the situation, and that was a factor in the
     assessment that he was not able to provide safety or
     permanency. (Notes of Testimony 5/23/2016, p.24 at 1-16).

            Dr. Williams further testified that Father reported to her
     there was a restraining order against [Child’s] Mother, and that
     she was present in his home, and because he allowed it to
     happen and it violated the safety plan[, it] was a factor in the
     assessment also. She stated Father has a pattern of passivity.
     Things occur kind of around him and to him, rather than him
     enacting things in his environment. There were concerns with
     borderline intellectual functioning and a possible cognitive
     limitation. (Notes of Testimony 5/23/2016, p.26 at 1-19).

           Father provided two versions to Dr. Williams regarding
     people living in his home. First he stated that he was living
     alone, then later he stated there were other people living in his
     home, but he did not identify them and stated they would be
     leaving shortly. Father was unable to understand how that
     impacted the reunification [with Child]. Dr. Williams opined that
     there is a concern that those around Father may be taking
     advantage of him, maybe doing things that are not in his best
     interest, and he is not necessarily aware that this is happening
     to him. It then becomes a larger concern that he does not have
     an effective role in his life and really cannot effect a role in
     [Child’s life] until he is able to have one on his own life. (Notes
     of Testimony 5/23/2016, p.27 at 13-25; p.28 at 15-25).

          Dr. Williams opined that although she recommended
     Father get frequent and random drug tests, she noted that

                                    -6-
J-S89001-16


     assuming Father did provide clean drug screens, the substance
     abuse was an additional concern to those already addressed, and
     more recommendations would need to be put in place and other
     possible services arranged that could help Father gain the
     capacity to be a parent. (Notes of Testimony 5/23/2016, p.29 at
     18-25; p.30 at 1-2).

           When questioned by the Child Advocate, Dr. Williams
     noted that Father understood he had violated the safety plan by
     allowing Mother to be in his home. Father violated the plan
     despite knowing that [it was] in place to protect [Child]. That
     feeds into the concern that Father is not able to affect safety for
     [Child]. (Notes of Testimony 5/23/2(16, p.31 at 1-17).

            On cross-examination by Father’s attorney, Dr. Williams
     noted that the date of Father’s evaluation was January 8, 2016.
     Father’s counsel noted that the diagnosis stated, ‘R/O intellectual
     inability,’ which the Doctor explained that when diagnosing a
     client, when there is sufficient information to know that it is
     going in a direction but not enough to make a diagnosis, you
     make a rule-out, with follow-up recommendations, to establish
     whether it exists or not. So based on the I.Q. from Dr. Glick,
     there is a likelihood that Father has a mild intellectual disability.
     One of the recommendations was to pursue intellectual disability
     services to rule out whether that was something that existed for
     him. (Notes of Testimony 5/23/2016, p.31 19-25; p.32 at 1-4;
     p.35 at 1-25; p.36 at 1).

           Father was the final witness to testify during the hearing.
     He stated he is currently living alone in his three bedroom
     rowhome, and that he has a crib and other things ready to take
     care of [Child]. (Notes of Testimony 5/23/2016, p.42 at 3-22).

          Father stated he missed mental health appointments
     because the counselor is on maternity leave and he has been
     attempting to get in touch with her. (Notes of Testimony
     5/23/2016. p.44 at 10-25).

           Father testified that when the baby came home there were
     no roaches, and stated he worked and it was Mother’s
     responsibility to clean the house, but she did not want to do
     that. Father admitted Mother appeared at his door when he was
     barbequing and he called the police because she was violating


                                     -7-
J-S89001-16


      the restraining order, but she left before the police arrived.
      (Notes of Testimony 5/23/2016, p.49 at 1-18).

             Father admitted his brother, who had a criminal record,
      was living in his home, as well as two other individuals. These
      people did not pay him rent, and they were to be there only 30
      days, however, they stayed on until April 20th. Father admitted
      Ms. Adkins had warned him that these people should not be
      living in the home. (Notes of Testimony 5/23/2016, p.50 at 1-
      14; p.52 at 2-25; p.52 at 1-10).

Trial Court Opinion, 8/15/16, at 11-19.

      On May 23, 2016, the trial court terminated Father’s parental rights

under 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8), and it concluded that

termination of Father’s parental rights serves Child’s best interests pursuant

to 23 Pa.C.S. § 2511(b). This timely appeal followed.

      On appeal, Father raises the following issues for this Court’s

consideration:

      A. Whether The Trial Court Erred In Involuntarily Terminating
      The Father’s Parental Rights Where It Was Not Supported By
      Clear And Convincing Evidence When The Father Completed A
      Substantial Portion Of His FSP/SCP objectives?

      B. Whether The Trial Court Erred In Involuntarily Terminating
      The Father’s Parental Rights Where The Father Had Consistently
      Visited [Child] and There Was A Bond Between The Father and
      Child and the termination of parental rights would have a
      negative effect on the developmental, physical and emotional
      needs of [Child]?

      C. Whether The Trial Court Erred in Finding the Bonding
      Evaluation Credible Where the Evaluator did not have complete
      information, and did not observe the father and [C]hild together?




                                    -8-
J-S89001-16


Father’s Brief at 5.2

        In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

        [A]ppellate courts must apply an abuse of discretion standard
        when considering a trial court’s determination of a petition for
        termination of parental rights. As in dependency cases, our
        standard of review requires an appellate court to accept the
        findings of fact and credibility determinations of the trial court if
        they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
        A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
        supported, appellate courts review to determine if the trial court
        made an error of law or abused its discretion. Id.; R.I.S., 36
        A.3d 567, 572 (Pa. 2011) (plurality opinion). As has been often
        stated, an abuse of discretion does not result merely because
        the reviewing court might have reached a different conclusion.
        Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
        613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely,
        838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
        reversed for an abuse of discretion only upon demonstration of
        manifest unreasonableness, partiality, prejudice, bias, or ill-will.
        Id.

              As we discussed in R.J.T., there are clear reasons for
        applying an abuse of discretion standard of review in these
        cases. We observed that, unlike trial courts, appellate courts are
        not equipped to make the fact-specific determinations on a cold
        record, where the trial judges are observing the parties during
        the relevant hearing and often presiding over numerous other
        hearings regarding the child and parents. R.J.T., 9 A.3d at
        1190.    Therefore, even where the facts could support an
        opposite result, as is often the case in dependency and
        termination cases, an appellate court must resist the urge to
        second guess the trial court and impose its own credibility
        determinations and judgment; instead we must defer to the trial
        judges so long as the factual findings are supported by the
        record and the court’s legal conclusions are not the result of an

____________________________________________


2
    We have renumbered Father’s issues for purposes of our discussion.



                                           -9-
J-S89001-16


     error of law or an abuse of discretion. In re Adoption of
     Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     Father’s first issue challenges the trial court’s findings with respect to

23 Pa.C.S. § 2511(a).       This Court may affirm the trial court’s decision

regarding the termination of parental rights with regard to any one

subsection of section 2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).   We focus our analysis on sections 2511(a)(2) and (b),

which provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                    * * *

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the

                                    - 10 -
J-S89001-16


         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                   * * *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     This Court has explained that the focus in terminating parental rights

under section 2511(a) is on the parent, but under section 2511(b), the focus

is on the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc).   For purposes of this appeal, we first analyze this case

under 23 Pa.C.S. § 2511(a)(2), then under 23 Pa.C.S. § 2511(b).

     Our Supreme Court set forth the proper inquiry under section

2511(a)(2) as follows:

     [Section] 2511(a)(2) provides [the] statutory ground[] for
     termination of parental rights where it is demonstrated by clear
     and convincing evidence that “[t]he repeated and continued
     incapacity, abuse, neglect or refusal of the parent has caused
     the child to be without essential parental care, control or
     subsistence necessary for his physical or mental well-being and
     the conditions and causes of the incapacity, abuse, neglect or
     refusal cannot or will not be remedied by the parent.” . . .

            [The Supreme Court] has addressed incapacity sufficient
     for termination under § 2511(a)(2):

                                    - 11 -
J-S89001-16



           A decision to terminate parental rights, never to be
           made lightly or without a sense of compassion for
           the parent, can seldom be more difficult than when
           termination is based upon parental incapacity. The
           legislature, however, in enacting the 1970 Adoption
           Act, concluded that a parent who is incapable of
           performing parental duties is just as parentally unfit
           as one who refuses to perform the duties.

     In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986), quoting
     In re: William L., 383 A.2d 1228, 1239 (Pa. 1978).

Adoption of S.P., 47 A.3d at 827.

     This Court has stated that a parent is required to make diligent efforts

toward the reasonably prompt assumption of full parental responsibilities.

In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).           A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

     The trial court provided the following rationale:

           After hearing the credible testimony of [Ms.] Laquisha
     Henderson, DHS Social Worker, Crystal Adkins, CUA Tabor Social
     Worker Service Manager, and Dr. Erica Williams, with Forensic
     Mental Health Services, the Court found by clear and convincing
     evidence, that their observations and conclusions regarding
     Father’s lack of ability to fulfill his parental responsibilities were
     persuasive.

           Father has been unable to provide food, clothing and
     housing that was free from roach infestations to assure the
     safety of [Child]. Testimony showed that Father was unable to
     exercise sound judgment in allowing [Mother] to enter into his
     home when she was prohibited from contact with him because of
     a safety plan and a restraining order. He also exercised poor


                                    - 12 -
J-S89001-16


        judgment in allowing his brother and two strangers to live in his
        house, knowing that they had questionable criminal backgrounds
        and posed a safety threat to [Child].

Trial Court Opinion, 8/15/16, at 21.

        Father argues that he “substantially completed” the goals set in the

FSP and the individual service plan objectives.        Father’s Brief at 13.    We

agree    that   Father   initially   made   some   strides   towards   compliance.

Nevertheless, Father’s housing situation remains inappropriate, and there

was evidence that Father’s efforts to remedy the conditions leading to Child’s

removal waned in tandem with Father’s increased substance abuse.               N.T.,

5/23/16, at 23. Thus, we conclude that Father’s argument lacks merit, and

there was no error in terminating Father parental rights under section

2511(a)(2). Adoption of S.P., 47 A.3d at 826-827.

        In his remaining issues, Father challenges the trial court’s findings with

respect to the absence of a bond between Father and Child under 23 Pa.C.S.

§ 2511(b). Our Supreme Court has held:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “intangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa. Super. 2012). In In re E.M., 620 A.2d [481,] 485
        [(Pa. 1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.


                                        - 13 -
J-S89001-16


In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      We have stated that, in conducting a bond analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.     In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010).   This Court has also observed that no bond worth preserving is

formed between a child and a natural parent where the child has been in

foster care for most of the child’s life, and the resulting bond with the

natural parent is attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa. Super.

2008).   In addition, it is appropriate to consider a child’s bond with their

foster parents. T.S.M., 71 A.3d at 268.

      Furthermore, in T.S.M., our Supreme Court set forth the process for

evaluation of the existing bond between a parent and a child, and the

necessity for the court to focus on concerns of an unhealthy attachment and

the availability of an adoptive home.        The Supreme Court stated the

following:

      [C]ontradictory considerations exist as to whether termination
      will benefit the needs and welfare of a child who has a strong but
      unhealthy bond to his biological parent, especially considering
      the existence or lack thereof of bonds to a pre-adoptive family.
      As with dependency determinations, we emphasize that the law
      regarding termination of parental rights should not be applied
      mechanically but instead always with an eye to the best interests
      and the needs and welfare of the particular children involved.
      See, e.g., [In the Interest of] R.J.T., 9 A.3d [1179,] 1190
      [(Pa. 2010)] (holding that statutory criteria of whether child has
      been in care for fifteen of the prior twenty-two months should
      not be viewed as a “litmus test” but rather as merely one of
      many factors in considering goal change). Obviously, attention
      must be paid to the pain that inevitably results from breaking a

                                    - 14 -
J-S89001-16


     child’s bond to a biological parent, even if that bond is
     unhealthy, and we must weigh that injury against the damage
     that bond may cause if left intact. Similarly, while termination of
     parental rights generally should not be granted unless adoptive
     parents are waiting to take a child into a safe and loving home,
     termination may be necessary for the child’s needs and welfare
     in cases where the child’s parental bond is impeding the search
     and placement with a permanent adoptive home.

            In weighing the difficult factors discussed above, courts
     must keep the ticking clock of childhood ever in mind. Children
     are young for a scant number of years, and we have an
     obligation to see to their healthy development quickly. When
     courts fail, as we have in this case, the result, all too often, is
     catastrophically maladjusted children. In recognition of this
     reality, over the past fifteen years, a substantial shift has
     occurred in our society’s approach to dependent children,
     requiring vigilance to the need to expedite children’s placement
     in permanent, safe, stable, and loving homes. [The Adoption
     and Safe Families Act of 1997, P.L. 105-89] ASFA[,] was enacted
     to combat the problem of foster care drift, where children . . .
     are shuttled from one foster home to another, waiting for their
     parents to demonstrate their ability to care for the children. See
     In re R.J.T., 9 A.3d at 1186; In re Adoption of S.E.G., 901
     A.2d [1017,] 1019 [(Pa. 2006)]. This drift was the unfortunate
     byproduct of the system’s focus on reuniting children with their
     biological parents, even in situations where it was clear that the
     parents would be unable to parent in any reasonable period of
     time. Following ASFA, Pennsylvania adopted a dual focus of
     reunification and adoption, with the goal of finding permanency
     for children in less than two years, absent compelling reasons.
     See, 42 Pa.C.S. § 6301(b)(1); 42 Pa.C.S. § 6351(f)(9)
     (requiring courts to determine whether an agency has filed a
     termination of parental rights petition if the child has been in
     placement for fifteen of the last twenty-two months).

T.S.M., 71 A.3d at 268-269.

     Herein, the trial court considered the needs and welfare of Child and

concluded as follows:

            The Court heard testimony that the resource mother is
     willing to adopt [Child] and that [Child] was safe and his needs

                                   - 15 -
J-S89001-16


      were being met in this home. Testimony was presented that
      showed that it is in the best interests of [Child] for him to be
      adopted. Further, credible testimony was presented that [Child]
      would not suffer irreparable harm if Father’s parental rights were
      terminated because [Child] is not bonded to Father.

Trial Court Opinion, 8/15/16, at 22. Since before his first birthday, Child has

been in the custody and care of the resource mother. N.T., 1/11/16, at 22.

Furthermore, to the extent Father suggests that there is some bond between

him and Child, we conclude that while Father had made some efforts to

remedy the situation that led to Child’s removal, any bond is tenuous at

best. Father is “unable to satisfy the irreducible minimum requirements of

parenthood.”    See In re T.D., 949 A.2d 910, 920-923 (Pa. Super. 2008)

(affirming the termination of parental rights where “obvious emotional ties

exist between T.D. and Parents, but Parents are either unwilling or unable to

satisfy the irreducible minimum requirements of parenthood,” and where

preserving parental rights would only serve to prevent T.D. from being

adopted and attaining permanency).

      In Z.P., we held that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” Z.P., 994 A.2d at 1125. Rather, “a parent’s basic constitutional

right to the custody and rearing of his child is converted, upon the failure to

fulfill his or her parental duties, to the child’s right to have proper parenting

and fulfillment of his or her potential in a permanent, healthy, safe

environment.”    In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004).


                                     - 16 -
J-S89001-16


Again, as the trial court’s factual findings are supported by the record, and

the court’s legal conclusions are not the result of an error of law or an abuse

of discretion, we affirm the trial court’s decision with regard to section

2511(b).     Adoption of S.P., 47 A.3d at 826-827.       Accordingly, we affirm

the trial court’s order terminating Father’s parental rights.

      The evidence reveals that the conditions which led to Child being

removed from the home, including allowing potentially dangerous and

prohibited persons inside the home, continue to exist.          Father is either

unwilling or unable to appreciate the gravity of his failure, the issues this

situation creates, and the deleterious effects on Child.          While Father

admittedly tried and had some early success with efforts to rehabilitate, the

factors that led to Child’s removal remain, and Father has failed to remedy

these conditions.    We conclude that the record supports the trial court’s

factual findings, and those conclusions are not the result of an error of law

or an abuse of discretion.       Adoption of S.P., 47 A.3d at 826-827.

Accordingly, it was proper for the trial court to conclude that no bond exists

such that Child would suffer harm if Father’s parental rights were

terminated.     This Court finds no abuse of discretion in the trial court’s

termination of Father’s parental rights to Child pursuant to section 2511(b).

      For the reasons set forth above, we conclude that Father is entitled to

no relief.    Accordingly, we affirm the trial court’s decree involuntarily




                                     - 17 -
J-S89001-16


terminating Father’s parental rights under section 23 Pa.C.S. § 2511(a)(2)

and (b).

     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2016




                                  - 18 -